TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00224-CR


                                Terrence Roberts, Appellant

                                               v.

                                The State of Texas, Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
        NO. 2014CR1155, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING


                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant’s brief was originally due July 23, 2018. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

December 4, 2018. In granting the most recent extension, this Court advised counsel that

no further extensions would be granted. To date, the brief has not been tendered for filing and

is overdue.

              The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.
Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than March 15, 2019. See id. R. 38.8(b)(3).

              It is so ordered February 13, 2019.



Before Justices Goodwin, Baker, and Triana

Abated and Remanded

Filed: February 13, 2019

Do Not Publish




                                                2